     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NORTH DAKOTA


Rink Construction, Inc.,                  Civil No. 1:19-cv-00036-DLH-CRH

                   Plaintiff,
v.

Mid-Continent Casualty Co.,

                   Defendant.


RINK CONSTRUCTION, INC.’S OPPOSITION TO MOTION TO DISMISS
        Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 2 of 23



                                            TABLE OF CONTENTS

INTRODUCTION ............................................................................................................ 1

FACTUAL BACKGROUND ........................................................................................... 2

ARGUMENT IN OPPOSITION TO MOTION TO DISMISS. .................................... 7

I.       This Court has subject matter jurisdiction over Rink’s declaratory
         judgment, bad faith, and breach of contract claims against
         Mid-Continent. ....................................................................................................... 7

         A. Mid-Continent’s motion to dismiss presents a facial—not factual—
            attack on subject-matter jurisdiction ............................................................. 7

         B. Rink’s well-pleaded declaratory judgment claim presents an actual,
            substantial controversy between Rink and Mid-Continent that warrants
            adjudication. ..................................................................................................... 9

         C. This Court has subject matter jurisdiction over Rink’s well-pleaded bad
            faith claim against Mid-Continent............................................................... 13

         D. This Court has subject matter jurisdiction over Rink’s well-pleaded
            breach of contract claim against Mid-Continent ....................................... 17

CONCLUSION................................................................................................................ 20




                                                               i
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 3 of 23



                                INTRODUCTION

      Mid-Continent Casualty Co.’s motion to dismiss Rink Construction, Inc.’s

declaratory judgment, bad faith, and breach of contract action based on an

alleged absence of subject matter jurisdiction is indicative of Mid-Continent’s

prolonged effort to delay adjudication and resolution of the real and substantial

disputes between Rink and Mid-Continent.

      As detailed in Rink’s Complaint, Mid-Continent’s conduct with regard to

Rink has fallen far short of both its contractual duties and its implied by law

obligation of good faith and fair dealing toward its insured. Rink has pleaded

compelling and plausible claims against Mid-Continent in this lawsuit that

should be subjected to meaningful discovery and resolution. Any further delay

of adjudication of these legal issues would be wasteful and unduly prejudicial to

Rink given the current state of the record and the related lawsuits. The Lodholtz

lawsuit1 has been resolved and this Court entered a partial summary judgment

against Rink regarding indemnification in a separate Continental/Rink lawsuit.2

Because there is no genuine or persuasive legal or factual basis to dismiss or stay



      1Lodholtz v. Cont’l. Res., Inc., No. 15–116-RRE-ARS (D. N.D.) (the “Lodholtz
lawsuit”).
      2Cont’l Res. Inc. v. Rink Constr., Inc., No. 16-91-DLH-CRH (D. N.D.) (the
“Continental/Rink lawsuit”).



                                         1
      Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 4 of 23



this action, Mid-Continent’s motion to dismiss under Rules 12(b)(1) and (6)

should be denied in its entirety.

                          FACTUAL BACKGROUND3

      This is a declaratory judgment, breach of contract, and bad faith action

brought by Rink against its insurer Mid-Continent for failing to honor its

contractual and implied-by-law obligations arising under commercial general

liability coverage that Rink purchased from Mid-Continent. See Compl. (Dkt. #1-

2).

      The underlying dispute arises out of a December 2013 accident at a

North Dakota oil and gas well site that caused severe bodily injuries to Brad

Lodholtz—an employee of Rink. Compl., ¶ 23. Lodholtz was injured while

performing services for Continental at an oil and gas well site known as the

Bombach 4-35H well. Id.

      Since 2008, Rink had been performing work for Continental in connection

with Continental’s North Dakota oil well sites pursuant to a Master Service

Contract (MSC) between the parties. Compl., ¶ 8 & Ex. A (the MSC). The MSC




      3 As discussed below (at 8) regarding the standard of review, all of the
factual allegations in the Complaint are presumed to be true for purposes of this
motion to dismiss and the Court should construe the pleadings in the light most
favorable to the non-moving party, Rink. See Titus v. Sullivan, 4 F.3d 590, 593 (8th
Cir. 1993).


                                         2
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 5 of 23



contains indemnification obligations from Rink to Continental and required Rink

to procure and maintain certain insurance in favor of Continental. See Compl.,

¶¶ 9-11.

      Rink complied with the MSC by purchasing a primary policy and an

umbrella policy from Mid-Continent which cumulatively provide $5 million in

coverage. See Compl., ¶¶ 1-2, Ex. B (the “Policy”) & Ex. C (the “Umbrella

Policy”). Rink paid Mid-Continent premiums of nearly $170,000 for the Policy

and Umbrella Policy. Compl., ¶¶ 15, 22.

      The Policy provided coverage for, among other things, damages because of

bodily injury by accident and extended coverage to additional insureds related to

Rink’s business, including Continental. Compl., ¶¶ 14-19. For example, the

Policy’s “Additional Insured” Endorsement provides that an insured includes:

“Any person or organization for whom the named insured has agreed by written

‘insured contract’ to designate as an additional insured subject to all provisions

and limitations of this policy.” Id., ¶ 17. And, another Policy Endorsement

defines an “insured contract” as including, among other things: “[t]hat part of

any other contract or agreement pertaining to your business . . . under which you

assume the tort liability of another party to pay for ‘bodily injury’ or ‘property

damage’ to a third person or organization[.]” Id., ¶ 18.




                                          3
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 6 of 23



      In July 2015, Lodholtz and his wife commenced a lawsuit against

Continental related to the injuries and damages they suffered in connection with

the Bombach 4-35H well accident. See Compl., ¶ 24. In the Lodholtz lawsuit,

Lodholtz and his wife alleged that their damages arose out of Continental’s

negligence. Id.

      Shortly thereafter, in August 2015, Continental tendered defense and

indemnity to Rink and made a claim under Rink’s policies with Mid-Continent

based on the MSC between Continental and Rink. Compl., ¶ 25. In response to

Continental’s demand for defense and indemnify, Rink tendered the claim to

Mid-Continent and demanded for it to honor its indemnification obligations

under the Policies with regard to the Lodholtz lawsuit. Id.

      In response, on October 7, 2015, Mid-Continent advised Rink that it had

“initiated an investigation into the circumstances of the above referenced claim

and coverage analysis in an effort to determine the application of the coverage

available to Continental Resources (Continental) under the terms of [the Policy]

to this claim” and claimed to assert a reservation of rights while it investigated

coverage. Compl., ¶ 26.

      Continental then sued Rink, seeking a declaration as to indemnity under

the MSC. See Continental/Rink lawsuit.




                                         4
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 7 of 23



      In July 2017, a jury found Continental negligent at the conclusion of trial in

the Lodholtz lawsuit and entered an $8,496,000 verdict against Continental.

Compl., ¶ 27. After the jury verdict was adjusted for comparative fault, the Clerk

of Court entered an amended judgment of $6,159,600 against Continental. Id.

      In August 2017, Continental sent a letter to Rink and demanded that Rink

indemnify Continental for the entire $6,159,600 verdict under the MSC. Compl.,

¶ 28. In response to the above-policy-limit demand being made against its

insured, Rink, Mid-Continent failed to act to protect Rink and disregarded its

duty to act fairly and in good faith in dealing with Rink. Id., ¶¶ 29-31.

      In an October 24, 2018 Order in the Continental/Rink lawsuit, this Court

granted partial summary judgment to Continental, concluding that “Rink is

obligated to defend, indemnify, and save harmless Continental from all claims,

demands, judgments, and settlements related to the MSC and arising out of the

Lodholtz lawsuit.” Cont’l Res. Inc. v. Rink Constr., Inc., 352 F. Supp. 3d 928, 938 (D.

N.D. 2018).

      Throughout the past almost four years since Rink and Continental made

demands to Mid-Continent under the Policies relating to the Lodholtz

injuries/damages, Mid-Continent has acted unreasonably and in furtherance of

its own interests in prolonging and delaying resolution of the coverage issues

under the Policies, including by: unilaterally rejecting multiple offers made by



                                          5
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 8 of 23



the Lodholtzes and refusing to settle the Lodholtz lawsuit in a timely manner;

failing to consider and act in Rink’s interests; failing to recognize the improper

conflicts of interests inherent in Mid-Continent’s actions and inaction; and

refusing to make full disclosure to Rink of all facts and evidence regarding the

lawsuit/Policies and all settlement-related discussions, issues, and coverage

positions that Mid-Continent has asserted with regard to Policies and all

Lodholtz-related claims/demands and lawsuits. See, e.g., Compl., ¶¶ 29-42. In the

almost four years since the Lodholtz-related claims/demands were first made,

Mid-Continent has never provided Rink with any decision on any of the

indemnification and coverage issues under the Policies for the Lodholtz-related

claims/demands. Id., ¶ 34.

      In November 2018, Continental sent a letter to Rink demanded that “that

Rink immediately take action to settle the Lodholtz lawsuit.” Compl., ¶ 38.

Continental further stated that Mid-Continent has “unreasonably been unwilling

to” settle the Lodholtz lawsuit and that “[t]he bottom line is that Continental does

not care whether Rink or Mid-Continent pays or settles the Judgment, but one of

them must and the time to do so is now.” Id.

      Also in November 2018, Rink sent a letter to Mid-Continent regarding its

bad faith conduct and demanded full disclosure of all facts and communications

relating to the Policies, Mid-Continent’s communications, coverage positions,



                                         6
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 9 of 23



and settlement discussions and offers, as required by Mid-Continent’s

contractual and implied by law obligations of full disclosure, fair dealing, and

good faith toward Rink. Compl., ¶ 39. In response, Mid-Continent refused

provide any of the requested information to Rink. Id., ¶40.

      Due to Mid-Continent’s failure to act in good faith in its dealings with

Rink and failure to promptly and fully acknowledge and satisfy its

indemnification obligations under the Policies, Rink initiated this lawsuit against

Mid-Continent.

           ARGUMENT IN OPPOSITION TO MOTION TO DISMISS

I.    This Court has subject matter jurisdiction over Rink’s declaratory
      judgment, bad faith, and breach of contract claims against Mid-
      Continent.

      A.     Mid-Continent’s motion to dismiss presents a facial—not
             factual—attack on subject-matter jurisdiction.

      Federal Rule of Civil Procedure 12(b)(1) allows a defendant to seek

dismissal for lack of subject matter jurisdiction. “A court deciding a motion

under Rule 12(b)(1) must distinguish between a ‘facial attack’ and a ‘factual

attack.’” Osborn v. U.S., 918 F.2d 724, 729 n.6 (8th Cir. 1990). “In a facial challenge

to jurisdiction, all of the factual allegations concerning jurisdiction are presumed

to be true and the motion is successful if the plaintiff fails to allege an element




                                           7
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 10 of 23



necessary for subject matter jurisdiction.” Titus, 4 F.3d at 593.4 Also, a district

court may take judicial notice of public records in ruling on a Rule 12(b)(1) and

(b)(6) motion to dismiss. Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir.

2003).

         Here, because Mid-Continent’s motion is not supported by any extrinsic

evidence (i.e., affidavits/declarations or testimony), the Rule 12(b)(6) standard

applies to this Court’s disposition of Mid-Continent’s Rule 12(b)(1) motion.

Accordingly, in ruling on Mid-Continent’s facial challenge to jurisdiction, “all of

the factual allegations concerning jurisdiction are presumed to be true” and this

Court must construe the pleadings in the light most favorable to the non-moving

party—Rink. Titus, 4 F.3d at 593.

         Because each of Rink’s three claims against Mid-Continent—for

declaratory judgment, bad faith, and breach of contract—state well-pleaded,

plausible claims for relief that survive Mid-Continent’s subject matter

jurisdiction challenge, Mid-Continent’s motion to dismiss under Rules 12(b)(1)

and (b)(6) should be denied in its entirety.



        The Eighth Circuit further recognized that if a defendant “wants to make
         4

a factual attack on the jurisdictional allegations of the complaint, the court may
receive competent evidence such as affidavits, deposition testimony, and the like
in order to determine the factual dispute.” Titus, 4 F.3d at 593 (italics in original).




                                           8
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 11 of 23



      B.     Rink’s well-pleaded declaratory judgment claim presents an
             actual, substantial controversy between Rink and Mid-Continent
             that warrants adjudication.

      With regard to Rink’s declaratory judgment claim (Compl., ¶¶ 50-52),

Mid-Continent’s contention (at 7) that this claim should be dismissed because it

is allegedly “improper” is easily rejected. The only “improper” aspect of the

record before this Court is Mid-Continent’s continued effort to delay and

prolong resolution of the disputed issues between Rink and Mid-Continent, as

clearly evidenced by its failure to come to any decision regarding coverage

during the nearly four years that it has been on notice of the Lodholtz-related

claims/demands and legal issues.

      Rink seeks a declaration regarding Rink and Mid-Continent’s respective

rights and indemnification obligations in connection with Lodholtz lawsuit,

Continental’s demands to Rink, and the demands/claims made under Rink’s

Policies. See Compl., ¶¶ 50-52. This Court has subject matter jurisdiction over this

claim because there are real, substantial, and justiciable issues and controversies

between the parties requiring adjudication.

      The Eighth Circuit has recognized that insurance coverage disputes are a

proper subject of declaratory relief. See Aetna Cas. & Sur. Co. v. Gen. Dynamics

Corp., 968 F.2d 707, 711 (8th Cir. 1992) (insurance coverage dispute ripe for

adjudication where insured made a demand for payment of defense and



                                         9
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 12 of 23



indemnity costs and the insurer disputed the demands). Accord Scottsdale Ins. Co.

v. Universal Crop Prot. All., LLC, 620 F.3d 926, 934 (8th Cir. 2010) (affirming

district court’s denial of motion to dismiss a coverage action; reasoning that “[i]n

the insurance policy coverage context, a declaratory judgment action is ripe

irrespective of whether the underlying litigation is ongoing or resolved.”);

Emp’rs. Mut. Cas. Co. v. Lockwood, No. 10-3504, 2011 WL 13234293, at *2 (W.D. Mo.

Apr. 18, 2011) (finding insurance coverage dispute ripe for review where insured

requested for the insurer to settle claims in response to a demand letter) (citing

Aetna supra).

      As this Court has previously recognized, “the purpose the Declaratory

Judgment Act is to enable parties uncertain of their legal rights and obligations to

seek a declaration of their rights and obligations thereby promoting the

settlement of the controversy in an expedient and economic fashion before duties

are breached.” Star Ins. Co. v. Cont’l Res., Inc., 89 F. Supp. 3d 1015, 1021 (D. N.D.

2015). Akin to Star Insurance, “[t]he question presented here is not abstract or

hypothetical. Several million dollars of insurance coverage are at stake. All of the

underlying personal injury claims have been settled, and the question that

remains is which party must pay and in what amounts.” Id. at 1022.

      In this case, it cannot be credibly disputed that a substantial controversy

exists between parties having adverse legal interests. Continental has demanded



                                          10
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 13 of 23



that Rink indemnify Continental for all damages relating to the now-settled

Lodhotlz lawsuit, Rink has demanded—on multiple times over several years—for

Mid-Continent to honor its defense and indemnification obligations under the

Policies and settle the Lodholtz lawsuit and Continental’s and Rink’s claims

relating to Rink and that lawsuit. Mid-Continent has never provided Rink with a

coverage position letter or decision other than an initial October 2015 reservation

of rights letter and has failed—and explicitly refused—to timely (or at all) inform

Rink of all facts and circumstances relating to the Lodholtz-related

claims/demands and any and all coverage positions being relied upon by Mid-

Continent relating to the Policies.

      The continued concealment of Mid-Continent’s coverage position is

further evidenced by its vague suggestion in its Memorandum (at 6) that “Mid-

Continent might choose to deny coverage to Rink in the future[.]” (Emphasis

added). There is no good faith or reasonable basis in this record that warrants

such a “hide the ball” tactic by an insurer when its insured—Rink—has been

threatened with millions of dollars of excess-of-policy-limits exposure.

      Even after this Court issued its partial summary judgment order in the

Continental/Rink lawsuit finding that “Rink is obligated to defend, indemnify,

and save harmless Continental from all claims, demands, judgments, and

settlements related to the MSC and arising out of the Lodholtz lawsuit[,]” Mid-



                                        11
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 14 of 23



Continent continued to refuse to provide Rink with full disclosure of all facts and

communications relating to the Policies and its coverage positions/decision.

Mid-Continent’s claim (at 6) that Rink “does not yet have any legal obligation to

indemnify Continental” cannot be reconciled with this Court’s order in the

Continental/Rink matter and frankly, defies common sense.

        Similarly lacking in credibility is Mid-Continent’s cursory argument (at 9)

that this Court should “conserve its resources” and “abate” resolving the

declaratory judgment claim until after “final resolution” of the “first-filed”

Continental-Rink lawsuit. The “first-filed” rule is a rule of judicial economy and

comity that comes into play “when a complaint involving the same parties and

issues has already been filed in another district.” Orthmann v. Apple River

Campground, Inc., 765 F.2d 119, 121 (8th Cir. 1985). The Continental/Rink lawsuit

does not involve the same parties as this lawsuit involving Mid-Continent and

Rink and involves separate claims for relief. The first-filed rule does not apply

here.

        There is simply no credible legal or factual basis that warrants further

delaying a determination of Rink and Mid-Continent’s rights and obligations

under the Policies and the Lodholtz-related claims/demands and settlement.

Rink has already been harmed by Mid-Continent’s inaction and would suffer




                                          12
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 15 of 23



additional undue harm if there is any further delay. Rink’s declaratory judgment

claim involves justiciable controversies that should be adjudicated by this Court.

      C.     This Court has subject matter jurisdiction over Rink’s well-
             pleaded bad faith claim against Mid-Continent.

      With regard to Rink’s bad faith claim (Compl., ¶¶ 46-49), Mid-Continent’s

motion to dismiss is based on its contention (at 6) that Rink’s bad faith claim is

not ripe because Rink allegedly “cannot assert” a bad faith claim without a

“ripe” breach of contract claim. As discussed below in Section I.D, Mid-

Continent’s argument fails because Rink’s breach of contract claim is ripe. It also

independently fails because Mid-Continent’s ripeness argument is based upon a

myopic view of North Dakota bad faith jurisprudence that ignores that the

factual allegations in Rink’s Complaint more than plausibly plead a jurisdictional

predicate for a ripe bad faith tort claim against Mid-Continent.

      The North Dakota Supreme Court has recognized that “[i]n an action

against an insurer it is possible to have a claim in tort separate and apart from a

claim on the insurance contract.” Bender v. Time Ins. Co., 286 N.W.2d 489, 492

(N.D. 1979). “The insurer’s duty to act in good faith . . . emanates not from the

terms of the insurance contract but from an obligation ‘imposed by the law,

under which the insurer must act fairly and in good faith in discharging its

contractual responsibilities.’” Id. (quoting Corwin Chrysler-Plymouth, Inc. v.

Westchester Fire Ins. Co., 279 N.W.2d 638, 645 (N.D. 1979)). “A breach by an


                                         13
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 16 of 23



insurer of this duty to act in good faith gives the insured a cause of action in tort

for damages proximately caused thereby.” Bender, 286 N.W.2d at 493.

      The tort liability for a breach of the duty of good faith that is imposed by

law is not narrowly circumscribed as Mid-Continent contends (at 7), but includes

“a duty to act fairly and in good faith in dealing with its insured, including a

duty of fair dealing in paying claims, providing defenses to claims, negotiating

settlements, and fulfilling all other contractual obligations.” Hartman v. Estate of

Miller, 656 N.W.2d 676, 680 ¶ 12 (N.D. 2003) (emphasis added). “Whether an

insurer acts in bad faith is ordinarily a question of fact.” Id. Accordingly, in

Bender, the North Dakota Supreme Court concluded that a trial court had

erroneously granted summary judgment in favor of an insurer on a bad faith

claim “in the mistaken belief that the action was based totally upon contractual

rights without considering the existence of a tort action based upon a breach of

the insurer’s duty to act in good faith.” Bender, 286 N.W.2d at 493.

      Other jurisdictions recognizing an independent bad faith tort claim akin to

North Dakota jurisprudence have made clear that “the implied covenant is

breached, whether the carrier pays the claim or not, when its conduct damages

the very protection or security which the insured sought to gain by buying

insurance.” Rawlings v. Apodaca, 726 P.2d 565, 573 (Ariz. 1986) (concluding that

“although Farmers performed its express covenants, the evidence supports the



                                          14
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 17 of 23



conclusion that for its own profit Farmers breached its duty to play fairly with its

insureds and to give their legitimate interests equal consideration.”). Accord Best

Place, Inc. v. Penn Am. Ins. Co., 920 P.2d 334, 346 (Haw. 1996) (“The breach of the

express covenant to pay claims . . . is not the sine qua non for an action for breach

of the implied covenant of good faith and fair dealing.”); Robinson v. N. Carolina

Farm Bureau Ins. Co., 356 S.E.2d 392, 395 (N.C. Ct. App. 1987). (“[N]othing in the

case law. . . requires that the tortious conduct be accompanied by a breach of the

contract . . .We do not believe an action for punitive damages from tortious

conduct is precluded when the company eventually pays, if bad faith delay and

aggravating conduct is present.”).

      For example, in Hartman, an insured alleged that her insurer, American

Family, had engaged in bad faith by virtue of conduct including its failure to

conduct a reasonable investigation of the claim and to pay benefits in a timely

manner. Hartman, 656 N.W.2d at 678 ¶ 3. A jury awarded the insured damages

that included $20,000 for the bad faith claim. Id. at 679 ¶ 6. The insurer argued on

appeal that it should have been entitled to judgment as a matter of law on the

bad-faith claim because the coverage issue had remained “fairly debatable” until

one week before trial. Id. at 678 ¶ 13. In affirming the trial court’s determination

that American Family was not entitled to judgment as a matter of law on the bad

faith claim, the North Dakota Supreme Court concluded that American Family’s



                                         15
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 18 of 23



“failure to resolve the coverage issue and to require its insured to bring an action

twenty months after the rollover is evidence of bad faith.” Id. at 683 ¶ 19.

      Similarly in Ingalls, the North Dakota Supreme Court recognized that “[a]n

insurer’s unreasonable defense may evidence bad faith” and found a trial court

did not abuse its discretion by allowing testimony at trial that the insurer’s

pleadings and legal strategies evidenced bad faith. Ingalls v. Paul Revere Life Ins.

Grp., 561 N.W.2d 273, 281 ¶ 22 (N.D. 1997 .	In affirming a jury’s $2.5 million

award of exemplary damages against the insurer, the Ingalls court recognized

that the bad faith evidence presented at trial included a “number of unreasonable

and unfair actions in bad faith by [the insurer] for the jury to have inferred fraud,

malice or oppression from[,]” which included a failure by the insurer to engage

in a proper investigation and good faith settlement negotiations and evidence of

“postclaim underwriting[.]” Id. at 285 ¶ 46.

      Here, consistent with North Dakota jurisprudence including Bender,

Hartman, and Ingalls, the factual allegations in Rink’s Complaint present several

plausible, independent breaches of the duty of good faith and fair dealing upon

which a fact-finder could ultimately conclude that Mid-Continent has engaged in

bad faith as to Rink. See Compl., ¶¶ 23-42. Rink has already been damaged by

Mid-Continent’s bad faith conduct and delay by incurring attorneys’ fees in this

action, relating to the Continental/Rink action, and relating to the Lodholtz-related



                                          16
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 19 of 23



claims/demands and settlement. Mid-Continent’s stringing along of Rink for

almost four years while purporting to “investigate” the claims/demands—while

simultaneously refusing to provide Rink with any information regarding its

investigation and coverage positions—has fully deprived Rink of the very

protection and security which Rink had sought to gain by buying $5 million of

insurance to protect its North Dakota operations and to cover the work it was

performing for Continental under the MSC.

      Rink’s bad faith tort claim is ripe for purposes of subject matter jurisdiction

and should proceed through discovery. See Hartman, 656 N.W.2d at 681 ¶ 12

(“Whether an insurer acts in bad faith is ordinarily a question of fact.”). Mid-

Continent’s motion to dismiss Rink’s bad faith claim should be denied in its

entirety.

      D.     This Court has subject matter jurisdiction over Rink’s well-
             pleaded breach of contract claim against Mid-Continent.

      Finally, this Court should reject Mid-Continent’s contention (at 4-6) that

this Court lacks subject matter jurisdiction over Rink’s breach of contract claim

(Compl., ¶¶ 43-45) because it is allegedly not “ripe.”

      Mid-Continent’s superficial “ripeness” argument highlights the evasive

and dilatory manner in which Mid-Continent has treated its investigation and

processing of Rink’s indemnification demands and claims. Mid-Continent’s

failure to timely recognize and accept Continental’s and Rink’s demands for


                                         17
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 20 of 23



indemnity under Rink’s Policies breached the Policies. Mid-Continent has been

“investigating” these claims/demands since October 2015 and has not made any

coverage decision or completed its alleged ongoing investigation. This Court

determined months ago that Rink has an obligation to indemnify Continental.

Rink has repeatedly demanded that Mid-Continent accept and honor its

obligations under the Policies. Mid-Continent has failed to do so. Whether

explicit or constructive/implied, Mid-Continent has breached its obligations

under the Policies through its conduct and silence and cannot escape

adjudication of the propriety of that conduct by claiming (at 6) that technically it

has not yet, but “might choose to deny coverage to Rink in the future[.]”

(Emphasis added). Mid-Continent should not be permitted to elevate form over

substance in an attempt to delay adjudication of Rink’s claims against it.

      A federal court rejected an insurer’s similarly evasive prematurity

arguments in Progressive Specialty Ins. Co. v. Smith, No. 14-320, 2014 WL 7204875,

at *5 (S.D. Ala. Dec. 17, 2014). In that case, Progressive argued that there was no

subject matter jurisdiction because the insureds “cannot—at this point in time—

satisfy the elements of their breach of contract and bad faith claims because there

was ‘no actual denial of the claim for benefits[.]’” Id. at *5. The Progressive court

rejected that argument, finding that Progressive’s correspondence with the




                                          18
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 21 of 23



insured constituted a denial of the claim, “whether that denial is regarded as

actual or constructive.” Id.

      Other courts have similarly rejected insurers’ attempts to delay

adjudication of breach of contract claims based on alleged ongoing

investigations. See, e.g., Weber v. Travelers Home & Marine Ins. Co., 801 F. Supp. 2d

819, 832 (D. Minn. 2011) (rejecting Travelers’ argument that a breach of contract

action should be dismissed as “prematurely filed” because it was still

investigating and “had not made a decision”; explaining that “an insurer can

constructively deny a claim through its conduct” and that when “an insurer

possesses the information necessary to decide an insured’s claim but fails to act

on that information, the claim is constructively denied.”); Best Place, 920 P.2d at

353 (recognizing that “a denial of a claim need not be express”; affirming the trial

court’s conclusion that an “[insurer]’s failure to respond for over four months

warranted an inference that [the insured]’s claim was denied.”).

      Mid-Continent cannot hide behind its own failure during the past almost

four years to complete its investigation and issue a coverage denial to now claim

that Rink’s breach of contract claim is premature until it some point in the future

when Mid-Continent “might choose” to deny coverage. If such stringing along of

an insured was permissible, no insurer would ever issue a coverage denial—

never-ending claim investigations such as Mid-Continent’s would just continue



                                         19
     Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 22 of 23



indefinitely for years on end with impunity in order to prevent an insured from

filing a breach of contract coverage action.

      Mid-Continent has deliberately failed to acknowledge and satisfy its

indemnification obligations under the Policies and its failure to do so is a breach

of its contractual obligations that is ripe for consideration by this Court and for

exploration by Rink through discovery of all relevant written and testimonial

evidence. Mid-Continent’s motion to dismiss the breach of contract claim should

be denied.

                                  CONCLUSION

      Viewed in a light most favorable to Rink, the record before the Court

supports denial of Mid-Continent’s motion to dismiss under Rules 12(b)(1) and

(b)(6). There is a live and substantial controversy here between the parties and

Rink has pleaded plausible and compelling claims for declaratory judgment, bad

faith, and breach of contract that warrant development through discovery. Any

further delay would be wasteful and unduly prejudicial to Rink and prevent the

parties from timely resolving the Lodholtz-related lawsuits and insurance

claims/demands. Mid-Continent’s motion to dismiss should be denied in its

entirety.




                                         20
    Case 1:19-cv-00036-DLH-CRH Document 4 Filed 03/14/19 Page 23 of 23



      RESPECTFULLY SUBMITTED on March 14, 2019.

                                     Anthony Ostlund Baer & Louwagie P.A.

                                      /s/ Kristin B. Rowell
                                        Kristin B. Rowell (ND #07854)
                                     90 South Seventh Street, Suite 3600
                                     Minneapolis, MN 55402
                                     Telephone: 612-349-6969
                                     krowell@anthonyostlund.com

                                     Attorneys for Rink Construction, Inc.




                         CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of Rink
Construction, Inc.’s Opposition to Motion to Dismiss was filed electronically
with the Clerk of Court through ECF on March 14, 2019, and that ECF will send a
Notice of Electronic Filing to the following:

      John E. Ward—jward@zkslaw.com

                                           /s/ Kristin B. Rowell




                                      21
